DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 7-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antonellis et al. (US 5,908,157).
Regarding claim 1, Antonellis teaches a portable irrigation system (10), the system comprising: a housing (12) comprised of a main body (18) and a lid component (16), wherein the lid component and the main body cooperate to define a compartment (fig. 1); a manifold (the plurality of interconnections 32 and the corresponding male couples 22 ) residing within the compartment (col. 5, ln. 15-16), wherein the manifold comprises a water inlet (22, see col. 5, ln. 30-34) and a plurality of water outlets (36); a plurality of valves (38) mounted to the plurality of water outlets (fig. 5); a plurality of irrigation runs (44) 
Regarding claim 7, Antonellis teaches the portable irrigation system described regarding claim 1, and further wherein the plurality of valves comprises one or more valves actuated by a solenoid (col. 5, ln. 19-21).  
Regarding claim 8, Antonellis teaches the portable irrigation system described regarding claim 1, and further comprising a timer device (68) in communication with the controller (col. 6, ln. 3-5).  
Regarding claim 9, Antonellis teaches the portable irrigation system described regarding claim 1, and further comprising one or more sensors (56) in communication with the controller (col. 6, ln. 1-2).  
Regarding claim 12, Antonellis teaches the portable irrigation system described regarding claim 1, and further wherein the power source is a 120 Vac power source (col. 6, ln. 19-20; fig. 2 - a standard outlet plug is shown for use with a 120 Vac wall socket).   
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayat (US 4,834,143).
Regarding claim 1, Bayat teaches a portable irrigation system (col. 1, ln. 6-9; fig. 3), the system comprising: a housing (fig. 3) comprised of a main body (41) and a lid component (42), wherein the lid component and the main body cooperate to define a compartment (fig. 4); a manifold (66) residing within the compartment (fig. 4), wherein the manifold comprises a water inlet (61) and a plurality of water 
Regarding claim 2, Bayat teaches the portable irrigation system described regarding claim 1, and further wherein the housing further comprises a set of wheels (51, see fig. 3).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bayat in view of Tsai (US 5,262,351).
Bayat discloses the portable irrigation system described regarding claim 1, and further wherein the housing comprises a handle (46, see fig. 3).  Bayat does not disclose that the handle is telescoping.  
Tsai teaches a hand cart (fig. 1) that comprises a telescoping handle (2, see col. 2, ln. 35-36), which allows the cart to take up less space when it is not being used (col. 1, ln. 25-28).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the handle of the portable irrigation system of Bayat to be telescoping, as taught by Tsai, since this was known to save space when the handle is not needed.  
Further, it is noted that Tsai is considered to be reasonably pertinent to the problem faced by the inventor of providing a portable structure for transporting an object that is too heavy to carry; therefore, Tsai is considered to be analogous art.  See MPEP 2141.01(a).  
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Antonellis in view of Guy (US 2015/0359185).
Regarding claim 4, Antonellis discloses the portable irrigation system described regarding claim 1, and further wherein the power source is in the form of a battery (col. 6, ln. 20-22).  Antonellis does not disclose wherein the battery is rechargeable.  
Guy teach a portable irrigation system (par. 5, fig. 1) comprising a power source in the form of a rechargeable battery (par. 51).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery in the portable irrigation system of Antonellis to be rechargeable, as taught by Guy, since this was known to allow the battery to be recharged during periods in which the system is not being used (see Guy, par. 51) and ensures the availability of power when the system is providing irrigation. 
Regarding claim 5, Antonellis in view of Guy discloses the portable irrigation system described regarding claim 4, and Guy further teaches a system comprising a solar panel (13) in electrical communication with the rechargeable battery (par. 51).    
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the system of Antonellis to also include a solar panel in electrical communication with the rechargeable battery, as taught by Guy, since this was known to provide a means for producing electricity to charge the rechargeable battery (see Guy, par. 42).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Antonellis in view of Goldberg et al. (US 7,010,395).
Antonellis discloses the portable irrigation system described regarding claim 1.  Antonellis does not disclose wherein the controller comprises a modem and wireless transceiver.  
Goldberg teaches an irrigation control system (col. 1, ln. 14-17) comprising a controller (12) operable to execute an irrigation algorithm such that a plurality of valves (16) are actuated in accordance with parameters dictated by the irrigation algorithm (col. 3, ln. 56-59; col. 4, ln. 25-29); the controller comprising a modem (col. 3, ln. 52-53) and wireless transceiver (20), which allows an irrigation system to be controlled remotely (col. 3, ln. 51-55; fig. 1).   
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of the irrigation system of Antonellis to further comprise a modem and wireless transceiver, as taught by Goldberg, since this was known to allow the irrigation system to be controlled remotely.  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Antonellis in view of Ivans (US 2006/0131442).
Antonellis discloses the portable irrigation system described regarding claim 9.  Antonellis does not disclose wherein the one or more sensors comprises a flow rate sensor configured to measure water flow in one or more of the irrigation runs, regarding claim 10, or a daylight sensor, regarding claim 11.  
Ivans teaches an irrigation system (par. 28) comprising a controller (240) operable to execute an irrigation algorithm such that a plurality of valves (224) are actuated in accordance with parameters dictated by the irrigation algorithm (par. 81) and a flow rate sensor (226) configured to measure water flow in one or more of at least one or a plurality of irrigation runs (20, see par. 69) and a daylight sensor (252, see par. 90).  Ivans further teaches that such a controller can determine which irrigation runs should 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigation system of Antonellis to further comprise a flow rate sensor and a daylight sensor, as taught by Ivans, since this was known to provide a means for more precisely controlling the irrigation system to meet the real-time irrigation needs of an area.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Noelke (US 6,827,288) and Wick (US 5,746,250) both disclose portable irrigation systems having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752